                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

LARRY HOWELL,                                  )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )            Case No. 3:16-cv-160-RJD
                                               )
WEXFORD HEALTH SOURCE INC. and                 )
DR. JOHN TROST,                                )
                                               )
       Defendants.                             )

                                            ORDER

DALY, Magistrate Judge:

        This matter is now before the Court on Plaintiff’s Motion for Leave to File Signature Page

to Declaration and Motion to Reconsider the Court’s Memorandum and Order Concerning

Defendants’ Motions for Summary Judgment (Doc. 133). For the reasons set forth below, the

Motion is GRANTED IN PART AND DENIED IN PART.

       Plaintiff Larry Howell, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging that his constitutional rights

were violated while he was incarcerated at Menard Correctional Center (“Menard”). Following

threshold review, Plaintiff was allowed to proceed on the following Counts:

       Count 1:       Defendants exhibited deliberate indifference toward Plaintiff’s serious
                      medical needs, in violation of the Eighth Amendment, when they delayed
                      and/or denied appropriate treatment for his knee injury.

       Count 2:       Defendants subjected Plaintiff to unconstitutional conditions of
                      confinement at Menard, in violation of the Eighth Amendment, when they
                      placed him in a fifth-floor cell and denied him the use of any assistive
                      medical devices when he was unable to walk.

       Count 3:       Defendant IDOC violated the Americans with Disabilities Act (“ADA”)
                      and/or Rehabilitation Act when it denied him the use of any assistive
                                          Page 1 of 4
                      medical devices while he was unable to walk, thereby denying him access
                      to meals and medical services.

       On April 25, 2019, the Court issued an order granting summary judgment in favor of

Defendants Fe Fuentes, Susan Kirk, John Baldwin (official capacity), Clifford Bradley, Kimberly

Butler, Salvador Godinez, Louis Shicker, and David Tindall (Doc. 124). Following the Court’s

summary judgment rulings, Plaintiff is proceeding to trial on Count One against Defendants Dr.

Trost and Wexford.

       Plaintiff filed his motion now before the Court on June 10, 2019 (Doc. 133). In his motion,

Plaintiff explains the signature page to his Declaration was inadvertently not attached and filed

with the Court. As a result, the Court did not consider it in its Order. Plaintiff further asserts

that because his response, including his Declaration, was filed under seal, he could not access the

Court-filed documents to confirm the inclusion of his signature page.

       Defendants responded to Plaintiff’s motion on June 24, 2019 (Doc. 135) and July 1, 2019

(Doc. 138).   Defendants object to Plaintiff’s request, arguing it would result in substantial

prejudice and undue burden. Defendants explain they have dedicated substantial resources to

their trial preparation and reconsidering summary judgment may obfuscate such efforts.

Defendants further remark that the claims in Plaintiff’s Declaration are substantially the same as

those contained in Plaintiff’s complaint and response to Defendants’ motion for summary

judgment. Accordingly, Defendants indicate that nothing contained in Plaintiff’s Declaration

impacts the Court’s summary judgment order.

       Plaintiff’s request for leave to file his signature page to his Declaration is GRANTED.

Plaintiff shall file his signature page by separate docket entry, linked to his responses to

Defendants’ summary judgment motions at Docs. 106 and 107, by August 30, 2019.
                                      Page 2 of 4
        Although Plaintiff does not specify which Federal Rule his motion to reconsider is brought

pursuant to, the Court finds it to be a motion under Federal Rule of Civil Procedure 60(b). Rule

60(b) permits relief from a judgment for a number of reasons including mistake, fraud,

misrepresentation, or misconduct by an opposing party, or “any other reason that justifies relief.”

FED. R. CIV. P. 60(b).       It is an extraordinary remedy and is only granted in exceptional

circumstances. United States v. 8136 S. Dobson St., Chicago Ill., 125 F.3d 1076, 1082 (7th Cir.

1997). Motions under Rule 60(b) must be brought “within a reasonable time.” FED. R. CIV. P.

60(c). “What constitutes ‘reasonable time’ depends upon the facts of each case, taking into

consideration the interest in finality, the reason for the delay, the practical ability of the litigant to

learn earlier of the grounds relied upon, and the consideration of prejudice if any to other parties.”

Kagan v. Caterpillar Tractor Co., 795 F.2d 601, 610 (7th Cir. 1986).

        In consideration of these factors, the Court finds Plaintiff’s motion was not filed within a

reasonable time. The error Plaintiff seeks to correct was clearly identified on page two of the

Court’s Order on Defendants’ motions for summary judgment (see Doc. 124). Said Order was

filed on April 25, 2019. The error Plaintiff seeks to correct is simple and obvious, and he should

have sought to rectify it immediately.           However, Plaintiff did not file his motion for

reconsideration until June 10, 2019 (Doc. 133). In the intervening time, this Court held a final

pretrial conference (see Doc. 128), and the parties submitted various materials for trial, including

motions in limine and Rule 26 disclosures. Plaintiff failed to address the issue concerning his

request for reconsideration with the Court during the final pretrial conference. Thus, the parties

have spent considerable time at this point preparing for trial, and Defendants would suffer

significant prejudice if the Court were to reconsider its Order.

                                              Page 3 of 4
       Moreover, the Court finds Plaintiff’s Declaration does not set forth any new and material

information that has not already been addressed and considered by the Court. As such, even if

the Court were to reconsider its previous Order, consideration of Plaintiff’s Declaration would

have no effect on its ultimate decision.

       For these reasons, Plaintiff’s Motion to Reconsider is DENIED.

IT IS SO ORDERED.

DATED: August 28, 2019


                                                   s/ Reona J. Daly
                                                   Hon. Reona J. Daly
                                                   United States Magistrate Judge




                                           Page 4 of 4
